Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
this 27th day of November, 2007, by and between Health Benefits Direct
Corporation, a Delaware corporation (the “CORPORATION”), and Ivan M. Spinner
(the “EXECUTIVE”). Each of the Corporation and the Executive hereinafter may be
referred to individually as a “PARTY” or collectively as the “PARTIES.”

WHEREAS, the Parties are parties to that certain Employment Agreement, dated
April 3, 2006 (the “ORIGINAL AGREEMENT”), which sets forth the terms of the
Executive’s employment with the Corporation; and

WHEREAS, the Parties desire to amend and restate the Original Agreement upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Parties, intending to be legally bound,
hereby agree and restate the Original Agreement as follows:

1. EMPLOYMENT. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.

2. DUTIES. The Executive shall serve as Executive Vice President of the
Corporation with such duties, responsibilities, and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Chief Executive Officer (the “CEO”) of the Corporation.
The Executive shall report to the CEO. During the term of this Agreement, the
Executive shall devote his full business time and efforts to the performance of
his duties hereunder unless otherwise authorized by the CEO. Notwithstanding
anything else to the contrary contained herein, the expenditure of reasonable
amounts of time by the Executive for the making of passive personal investments,
the conduct of private business affairs and charitable and professional
activities shall be allowed, provided such activities do not materially
interfere with the services required to be rendered to the Corporation hereunder
and do not violate the restrictive covenants set forth in Sections 9, 10, and 11
below.

3. TERM OF EMPLOYMENT. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “INITIAL TERM”), shall be for a period
of three years commencing on the date hereof (the “COMMENCEMENT DATE”). The term
of this Agreement shall automatically be extended for successive additional
periods of one year each (each, a “RENEWAL TERM”) unless either Party gives
prior written notice of non-renewal to the other Party no later than 60 calendar
days prior to the expiration of the Initial Term (a “NON-RENEWAL NOTICE”), or
the then current Renewal Term, as the case may be. For purposes of this
Agreement, the Initial Term and any Renewal Term are hereinafter collectively
referred to as the “TERM.”

4. LOCATION OF EMPLOYMENT. The Executive shall perform his duties at the
Corporation’s offices located in Deerfield Beach, Florida (the “LOCATION”), or
at such other locations as are selected for the Corporation’s facilities that
are within 25 miles of the Location; PROVIDED, HOWEVER, that it is understood
that in connection with his duties under this Agreement, the Executive shall be
required to travel to and to perform services at other locations.

5. COMPENSATION OF EXECUTIVE.

(a) The Corporation shall pay the Executive as compensation for his services
hereunder the sum of $371,000 per annum until April 2, 2008 and $300,000 per
annum thereafter (including future increases in base salary, the “BASE SALARY”),
all in accordance with the Corporation’s normal payroll practices but in no
event less frequently than on a monthly basis.

(b) In addition to the Base Salary, the Executive shall be entitled to such
bonus compensation (in cash, capital stock, or other property) as a majority of
the members of the Board may determine from time to time in their sole
discretion.

(c) The Corporation shall pay Executive a monthly car allowance as determined by
the Chief Executive Officer provided such allowance is consistent with amounts
paid to other similarly situated executives of the Corporation and is not less
than $1,000 per month.

(d) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.

(e) The Corporation shall reimburse the Executive for up to $15,000 in dues
associated with the Executive’s membership in professional and business
organizations. The Executive must seek approval from the Compensation Committee
of the Corporation’s board of directors (the “BOARD”) with respect to all such
organizations for which the Executive seeks payment of dues on the Executive’s
behalf by the Corporation

(f) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans as the Corporation provides to its senior
executives (collectively, the “BENEFIT PLANS”).

6. TERMINATION.

(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:

(i) upon the Executive’s death;

(ii) upon the Executive’s “Permanent Disability” (defined below);

(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either Party has provided a timely notice of non-renewal in
accordance with Section 3 above;

(iv) at the Corporation’s option, upon 60 calendar days’ prior written notice to
the Executive if without Cause (defined below);

(v) at the Executive’s option, upon 30 calendar days’ prior written notice to
the Corporation;

(vi) at the Executive’s option, in the event of an act by the Corporation
defined in Section 6(c) below as constituting “Good Reason” for termination by
the Executive; and

(vii) at the Corporation’s option, in the event of an act by the Executive
defined in Section 6(d) below as constituting “Cause” for termination by the
Corporation.

(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “PERMANENT DISABILITY” if the Executive is unable to perform
the regular and customary duties of his employment hereunder during any
consecutive six month period within the Term by reason of any medically
determinable physical or mental impairment.

(c) For purposes of this Agreement, the term “GOOD REASON” means that the
Executive has resigned within one year following the occurrence of one or more
of the following events: (i) any substantive reduction of the Executive’s title,
position, duties, responsibilities, or authority without the Executive’s express
consent; (ii) a material breach by the Corporation of any of its obligations to
the Executive hereunder; (iii) a reduction in the Executive’s Base Salary or
other benefits described herein; and/or (iv) a relocation of the Corporation’s
office from the Location by more than 25 miles that increases the Executive’s
travel distance from home; and/or (v) within a reasonable time after the
Executive becomes aware of any unethical or unlawful business practices or
conduct (in which the Executive was not knowing and willing participant) that,
in the Executive’s reasonable discretion, may subject the Executive to
liability. The Executive must notify the Corporation of the existence of any
such conditions within 90 calendar days of the initial existence of the
condition, and must give the Corporation 30 calendar days within which to remedy
the condition and thereby avoid a termination for Good Reason.

(d) For purposes of this Agreement, the term “CAUSE” shall mean any of the
following: (i) commission of any act of fraud, embezzlement or dishonesty;
(ii) conviction of a felony under the laws of the United States or any state
thereof; (iii) failure to follow a lawful, material and reasonable direction of
the Corporation’s CEO or board of directors following 30 calendar days’ notice
thereof and chance to cure the same; (iv) any unauthorized use of disclosure of
confidential information or trade secrets of the Corporation; or (v) any other
intentional misconduct provided that the act in question adversely affects the
business of the Corporation in a material manner.

7. EFFECTS OF TERMINATION.

(a) Upon termination of the Executive’s employment pursuant to Section 6(a)(i)
above, the Executive’s estate or beneficiaries shall be entitled to the
following severance benefits: (i) three months’ Base Salary at the then current
rate, payable in a lump sum, less withholding of applicable taxes; and
(ii) continued provision for a period of one year following the Executive’s
death of benefits under Benefit Plans extended from time to time by the
Corporation to its senior executives.

(b) Upon termination of the Executive’s employment pursuant to Section 6(a)(ii)
above, the Executive shall be entitled to the following severance benefits,
regardless as to the then remaining period of the Term: (i) 18 months’ Base
Salary at the then current rate, regardless as to the then remaining period of
the Term, to be paid from the date of termination until paid in full in
accordance with the Corporation’s usual practices, including the withholding of
all applicable taxes; (ii) continued provision during said 18 month period of
the benefits under Benefit Plans extended from time to time by the Corporation
to its senior executives; and (iii) payment, within a commercially reasonable
time after the termination of the Executive’s employment with the Corporation,
on a prorated basis of any bonus or other payments earned in connection with the
Corporation’s then-existing bonus plan in place at the time of termination. The
Corporation may credit against such amounts any proceeds paid to Executive with
respect to any disability policy maintained and paid for by the Corporation for
his benefit.

(c) If the Corporation tenders Non-Renewal Notice to the Executive, then the
Executive shall be entitled to the following severance benefits: (i) 12 months’
Base Salary at the then current rate, regardless as to the then remaining period
of the Term, to be paid from the date of termination until paid in full in
accordance with the Corporation’s usual practices, including the withholding of
all applicable taxes; (ii) continued provision during said 12 month period of
the benefits under Benefit Plans extended from time to time by the Corporation
to its senior executives; and (iii) payment, within a commercially reasonable
time after the termination of the Executive’s employment with the Corporation,
on a prorated basis of any bonus or other payments earned in connection with the
Corporation’s then-existing bonus plan in place at the time of termination. The
Corporation may credit against such amounts any proceeds paid to Executive with
respect to any disability policy maintained and paid for by the Corporation for
his benefit.

(d) Upon termination of the Executive’s employment pursuant to Section 6(a)(iv)
or Section 6(a)(vi) above (other than in connection with a Change of Control
(defined below)), the Executive shall be entitled to the following severance
benefits, regardless as to the then remaining period of the Term:
(i) continuation of the Executive’s Base Salary (at the rate in effect
immediately before the Executive’s termination) in accordance with the
Corporation’s normal payroll practices for a period of 18 months less, any
applicable income tax withholding required under federal or state law;
(ii) continued provision for a period of 18 months after the date of termination
of the benefits under Benefit Plans extended from time to time by the
Corporation to its senior executives; and (iii) payment, within a commercially
reasonable time after the termination of the Executive’s employment with the
Corporation, on a prorated basis of any bonus or other payments earned in
connection with any bonus plan to which the Executive was a participant as of
the date of the Executive’s termination of employment.

(e) Upon termination of the Executive’s employment pursuant to Section 6(a)(iv)
or Section 6(a)(vi) above within two months before or 24 months after the
occurrence of a Change of Control, the Executive shall be entitled to the
following severance benefits: (i) 18 months’ Base Salary at the then current
rate, to be paid upon the date of termination of employment in monthly
installments, less withholding of all applicable taxes; (ii) continued provision
for a period of 18 months after the date of termination of the benefits under
Benefit Plans extended from time to time by the Corporation to its senior
executives; (iii) payment, within a commercially reasonable time after the
termination of the Executive’s employment with the Corporation, on a prorated
basis of any bonus or other payments earned in connection with any bonus plan to
which the Executive was a participant as of the date of the Executive’s
termination of employment; and (iv) all Corporation stock options held by the
Executive at the date of termination shall immediately become 100% vested and
all restrictions shall lapse thereon.

(f) Upon termination of the Executive’s employment pursuant to Section 6(a)(v)
or Section 6(a)(vii) above, the Executive shall be entitled to the following
severance benefits: (i) accrued and unpaid Base Salary and vacation pay through
the date of termination, less withholding of applicable taxes; and
(ii) continued provision, for a period of one month after the date of the
Executive’s termination of employment, of benefits under Benefit Plans extended
to the Executive at the time of termination.

(g) The Executive shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
regardless of whether the Executive obtains other employment.

(h) For purposes of this Agreement, a “CHANGE OF CONTROL” means the occurrence
of one or more of the following events:

(i) Any person, entity, or affiliated group, excluding the Corporation or any
employee benefit plan of the Corporation, acquiring more than 50% of the then
outstanding voting shares of the Corporation;

(ii) Individuals who as of the date hereof constitute the Board (the “INCUMBENT
BOARD”) cease for any reason to constitute at least two-thirds of the Board;
PROVIDED, HOWEVER, that any person becoming a director subsequent to the date
hereof, whose election, or nomination for election, by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Corporation in which such
person was named as a nominee for director, without objection to such
nomination) shall be, for purposes of this subsection, considered as though such
person were a member of the Incumbent Board, but excluding for this purpose any
individual elected or nominated as a director of the Corporation as a result of
any actual or threatened solicitation of proxies or consents by or on behalf of
any person other than the Board;

(iii) The consummation of a merger, consolidation, share exchange, or similar
form of corporate reorganization of the Corporation or any of its subsidiaries
that requires the approval of the Corporation’s stockholders, whether for such
transaction or the issuance of securities in connection with such transaction or
otherwise (a “BUSINESS COMBINATION”), unless (A) immediately following such
Business Combination: (1) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “SURVIVING
CORPORATION”) or, if applicable, the ultimate parent corporation that directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “PARENT CORPORATION”), is
represented by the Corporation’s voting securities that were outstanding
immediately prior to such Business Combination (or, if applicable, shares into
which such voting securities of the Corporation were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such voting securities
of the Corporation among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan or employee
stock plan sponsored or maintained by the Surviving Corporation or Parent
Corporation or any trustee or fiduciary with respect to any such plan) is or
becomes the beneficial owner, directly or indirectly, of 33 1/3% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (3) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation), following the Business Combination, were members of
the Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination or (B) the Business
Combination is effected by means of the acquisition of voting securities of the
Corporation from the Corporation, and prior to such acquisition a majority of
the Incumbent Board approves a resolution providing expressly that such Business
Combination does not constitute a Change of Control under this subsection; or

(iv) The stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or the sale or other disposition of all or
substantially all of the assets of the Corporation and its subsidiaries, other
than a sale or disposition of assets to a subsidiary of the Corporation.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than one-third
of the Corporation Voting Securities as a result of the acquisition of
Corporation Voting Securities by the Corporation which, by reducing the number
of Corporation Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change of Control would
occur as a result of such an acquisition by the Corporation (if not for the
operation of this sentence), and after the Corporation’s acquisition such person
becomes the beneficial owner of additional Corporation Voting Securities that
increases the percentage of outstanding Corporation Voting Securities
beneficially owned by such person, a Change of Control shall then occur.

(v) If the Executive is a “specified employee,” as defined in and determined
under the Internal Revenue Code section 409A, as of the date of the Executive’s
termination, then any payment to be made or to be provided under this Section 7
may be delayed for six months following the Executive’s termination to the
extent necessary to avoid the application of Internal Revenue Code section
409A(a)(1) to such payments or benefits. Any payments that are delayed as a
result hereof will be accumulated and paid in a lump sum to the Executive on the
day following the expiration of such six-month period.

8. VACATIONS. In addition to normal Corporation holidays, the Executive shall be
entitled to a vacation of four weeks per year, during which period his salary
shall be paid in full. The Executive shall take his vacation at such time or
times as the Executive and the Corporation shall determine is mutually
convenient. Any vacation not taken in one year shall not accrue, provided that
if vacation is not taken due to the Corporation’s business necessities, up to
two weeks’ vacation may carry over to subsequent years.

9. DISCLOSURE OF CONFIDENTIAL INFORMATION. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. Except as otherwise
specifically provided for herein, the provisions of this Section 9 shall survive
the Executive’s employment hereunder. All references to the Corporation in
Sections 9, 10, and 11 hereof shall include any subsidiary of the Corporation.

10. INVENTION ASSIGNMENT. All inventions, innovations, improvements,
developments, methods, designs, analyses, reports, and all similar or related
information that relate to the Corporation’s actual or anticipated business,
research and development or existing or future products or services and that are
conceived, developed or made by the Executive while employed by the Corporation
after the date hereof, as well as all inventions, innovations, improvements,
developments, methods, designs, analyses, reports, and all similar or related
information which relate to the actual or anticipated business of the
Corporation, research and development or existing or future products or services
and that were conceived, developed or made by Executive while employed with the
Corporation (collectively, “WORK PRODUCT”) are hereby assigned, and belong, to
the Corporation. The Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Term), at the Corporation’s expense, to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorneys and other instruments).

11. NON-COMPETITION, NON-SOLICITATION, AND NON-DISPARAGEMENT.

(a) During the Term and for a period of 18 months thereafter (the “RESTRICTED
PERIOD”), the Executive shall not directly or indirectly, for himself or on
behalf of or in conjunction with any other Person, without the prior written
consent of the Corporation (which shall not be unreasonably withheld by the
Corporation), engage, directly or indirectly, as an officer, director,
stockholder, owner, partner or joint venturer or in any managerial capacity,
whether as an employee, independent contractor, consultant or advisor (paid or
unpaid), or as a sales representative, or be financially interested, in any
business within the United States that sells, markets or provides health or life
insurance or related products from multiple insurers to individual consumers.

(b) During the Term and Restricted Period, the Executive shall not directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
without the prior written consent of the Corporation, directly or indirectly
solicit, seek to employ, or seek to retain any person who is at that time, or
was during at any time during the Executive’s employment with the Corporation,
an employee (full- or part-time), independent contractor, or outside agent of
the Corporation.

(c) Upon a termination of the Executive’s employment with the Corporation for
any reason whatsoever, neither party shall disparage the other Party, or,
specifically with respect to the Corporation, its subsidiaries and parents, and
their respective officers, directors, investors, employees and agents and its
and their respective successors and assigns, heirs, executors, and
administrators, including making any statement or comment or engaging in any
conduct that is disparaging or derogatory toward the other party, whether
directly or indirectly, by name or innuendo, irrespective of the truthfulness or
falsity of such statement. The Executive shall be responsible for any breach of
this Section 11 by the Executive’s family members or employees and their
respective agents or any of them.

(d) If any of the restrictions contained in this Section 11 shall be deemed to
be unenforceable by reason of the extent, duration, or geographical scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope, or other provisions
hereof, and in its reduced form this Section 11 shall then be enforceable in the
manner contemplated hereby.

(e) The provisions of this Section 11 shall survive the termination of the
Executive’s employment hereunder and until the end of the Restricted Period.

12. INDEMNIFICATION. The Corporation agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware,
as in effect at the time of the subject act or omission. In connection
therewith, the Executive shall be entitled to the protection of any insurance
policies that the Corporation elects to maintain generally for the benefit of
the Corporation’s directors and officers, against all costs, charges, and
expenses whatsoever incurred or sustained by the Executive in connection with
any action, suit, or proceeding to which he may be made a party by reason of his
being or having been a director, officer, or employee of the Corporation. This
provision shall survive any termination of the Executive’s employment hereunder.

13. MISCELLANEOUS.

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 9, 10, or 11 of this Agreement shall entitle the Corporation, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
Parties understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.

(b) Neither of the Parties may assign or delegate any of their rights or duties
under this Agreement without the express written consent of the other Party;
PROVIDED, HOWEVER, that the Corporation shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Corporation of any of its obligations
hereunder.

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the Parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Parties, including the Original Agreement, and shall not be
amended, modified or changed except by an instrument in writing executed by the
Party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either Party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the Parties and their respective successors, heirs,
beneficiaries and permitted assigns.

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the Party at the address set forth above or to such
other address as either Party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to such State’s conflicts of
laws provisions and each of the Parties irrevocably consents to the jurisdiction
and venue of the federal and state courts located in the State of Delaware.

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument.

[Remainder of page intentionally left blank; signature page follows on next
page]

1

The Parties have executed this Agreement as of the date set forth above.

HEALTH BENEFITS DIRECT CORPORATION

By: ALVIN H. CLEMENS
Name: Alvin H. Clemens
Title: Chief Executive Officer


EXECUTIVE

IVAN M. SPINNER
Ivan M. Spinner

2